Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on September 30, 2020. Claims 1-23 have been cancelled by preliminary amendment and claims 24-42 have been newly added, therefore, claims 24-42 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on September 30, 2020 (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 24-31 and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Tu; Jing (US 20130336288 A1), hereafter “Tu,” in view of Ray Chaudhuri; Kausik et al. (US 20150201360 A1), hereafter “Ray.”
	Consider claim 24. Tu discloses a method for a network node of a cellular communication network adapted for application of an uplink triggered cell handover functionality, the method comprising (see pars. 0044 and 0045; [0044] Furthermore, after the base station device detects that the uplink power of the UE is restricted, the base station device .): restricting application of the uplink triggered cell handover functionality based on whether a restriction criterion is met (see par. 0046; [0046] For example, after determining that the uplink power of the UE is restricted, the base station device may trigger the UE to perform intermittent neighboring cell (GAP) measurement to measure the signal quality of an inter-frequency or inter-system neighboring cell. If the signal quality meets a requirement (for example, meeting an event that triggers a handover), the UE is triggered to perform the cell handover. The GAP measurement may be inter-frequency GAP measurement or may also be inter-system GAP measurement. When this embodiment is applied to an inter-frequency network, the GAP measurement is inter-frequency GAP measurement. When the embodiment is applied to inter-system, the GAP measurement is inter-system GAP measurement.), wherein the restriction criterion is based on at least one of the following: a resource cost of the uplink triggered cell handover functionality, and a performance gain of the uplink triggered cell handover functionality (see pars. 0022-0025, Examiner’s note: claim is written in an alternative format; [0025] The base station device may determine, according to the detected MCS and IBLER of the uplink data packet sent by the user equipment, whether the uplink power of the user equipment is restricted. For example, when the base ).
Tu, however, does not particular refer to the following limitation taught by Ray, in analogous art; restricting application of the uplink triggered cell handover functionality is done dynamically (see par. 0033; [0033] Described embodiments are directed to systems and methods for managing a handover of a UE based on consideration of both the uplink and the downlink metrics. The decision to perform a handover in accordance with the present disclosure may be provided either prior to or following an event. The event may be based on a Reference Signal Received Power (RSRP) report and/or a Reference Signal Received Quality (RSRQ) report. One (or both) of these reports may cause the initiation of a handover of a UE from a serving base station to a target base station. In some examples, a handover process of a UE from a serving base station to a target base station may be held over, prevented, deferred or inhibited based on considerations of the uplink and the downlink channel conditions provided by the RSRP and RSRQ reports. Such a determination may Examiner’s Analysis: the managing a handover of a UE based on consideration of both the uplink and the downlink metrics is performed on the periodically (e.g. dynamically) reception of the Reference Signal Received Power (RSRP) report and/or a Reference Signal Received Quality (RSRQ) report).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tu and have it include the teachings of Ray. The motivation would have been in order to take into account constant network changes when deciding a handover (see par. 0033). 
	Consider claim 25 in view of claim 24 above. Tu further discloses wherein dynamically restricting application of the uplink triggered cell handover functionality is performed for all wireless communication devices served by the network node (see pars. 0027 - 0030).
Consider claim 26 in view of claim 25 above. Tu further discloses wherein the resource cost is associated with a relation between an amount of signaling resources 
Consider claim 27 in view of claim 26 above. Ray further discloses wherein the restriction criterion comprises a cell load being higher than a cell load threshold (see pars. 0008 and 0033). The motivation would have been in order to take into account constant network changes when deciding a handover (see par. 0033).
Consider claim 28 in view of claim 25 above. Ray further discloses wherein the performance gain is associated with an estimated time between an event for uplink triggered cell handover of a wireless communication device served by the network node and an event for downlink triggered cell handover of the wireless communication device (see par. 0010). The motivation would have been in order to take into account constant network changes when deciding a handover (see par. 0033).
Consider claim 29 in view of claim 28 above. Ray further discloses wherein the restriction criterion comprises an uplink channel performance metric being higher than a performance comparison threshold, wherein the performance comparison threshold is equal to or larger than a downlink channel performance metric (see pars. 0008 and 0049). The motivation would have been in order to take into account constant network changes when deciding a handover (see par. 0033).
Consider claim 30 in view of claim 24 above. Tu further discloses wherein dynamically restricting application of the uplink triggered cell handover functionality is performed for one or more specific wireless communication device served by the network node (see pars. 0027 - 0030).
claim 31 in view of claim 30 above. Ray further discloses wherein the performance gain is associated with an estimated time between an event for uplink triggered cell handover of the specific wireless communication device and an event for downlink triggered cell handover of the specific wireless communication device (see par. 0010). The motivation would have been in order to take into account constant network changes when deciding a handover (see par. 0033).
Consider claim 33, the subject matter recited in this claim has already been addressed in rejection to claim 24. Therefore, it has been analyzed and rejected based upon the rejection to claim 24. Additionally, Tu, at paragraph 58 discloses computer readable medium and computer program to carry out the tasks as in claim 24 above ([0058] Persons of ordinary skill in the art may understand that, all or a part of the steps in the method embodiments may be implemented by a computer program instructing relevant hardware. The program may be stored in a computer readable storage medium. When the program is run, the steps in the method embodiments are performed. The storage medium includes any medium that can store program codes, such as a ROM, a RAM, a magnetic disk, or an optical disk.)
Consider claim 34. Tu discloses a network node, of a cellular communication network, adapted for application of an uplink triggered cell handover functionality, the network node comprising (see pars. 0044 and 0045; [0044] Furthermore, after the base station device detects that the uplink power of the UE is restricted, the base station device may trigger the UE to .): a controller configured to restrict of application of the uplink triggered cell handover functionality based on whether a restriction criterion is met (see par. 0046; [0046] For example, after determining that the uplink power of the UE is restricted, the base station device may trigger the UE to perform intermittent neighboring cell (GAP) measurement to measure the signal quality of an inter-frequency or inter-system neighboring cell. If the signal quality meets a requirement (for example, meeting an event that triggers a handover), the UE is triggered to perform the cell handover. The GAP measurement may be inter-frequency GAP measurement or may also be inter-system GAP measurement. When this embodiment is applied to an inter-frequency network, the GAP measurement is inter-frequency GAP measurement. When the embodiment is applied to inter-system, the GAP measurement is inter-system GAP measurement.), restriction criterion is based on at least one of the following: a resource cost of the uplink triggered cell handover functionality, and a performance gain of the uplink triggered cell handover functionality (see pars. 0022-0025, Examiner’s note: claim is written in an alternative format; [0025] The base station device may determine, according to the detected MCS and IBLER of the uplink data packet sent by the user equipment, whether the uplink power of the user equipment is restricted. For example, when the base station device detects ).
Tu, however, does not particular refer to the following limitation taught by Ray, in analogous art; restricting application of the uplink triggered cell handover functionality is done dynamically (see par. 0033; [0033] Described embodiments are directed to systems and methods for managing a handover of a UE based on consideration of both the uplink and the downlink metrics. The decision to perform a handover in accordance with the present disclosure may be provided either prior to or following an event. The event may be based on a Reference Signal Received Power (RSRP) report and/or a Reference Signal Received Quality (RSRQ) report. One (or both) of these reports may cause the initiation of a handover of a UE from a serving base station to a target base station. In some examples, a handover process of a UE from a serving base station to a target base station may be held over, prevented, deferred or inhibited based on considerations of the uplink and the downlink channel conditions provided by the RSRP and RSRQ reports. Such a determination may Examiner’s Analysis: the managing a handover of a UE based on consideration of both the uplink and the downlink metrics is performed on the periodically (e.g. dynamically) reception of the Reference Signal Received Power (RSRP) report and/or a Reference Signal Received Quality (RSRQ) report).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tu and have it include the teachings of Ray. The motivation would have been in order to take into account constant network changes when deciding a handover (see par. 0033). 
Consider claim 35 in view of claim 34 above. Tu further discloses wherein the controller is configured to dynamically restrict application of the uplink triggered cell handover functionality for all wireless communication devices served by the network node (see pars. 0027 - 0030).
Consider claim 36 in view of claim 35 above. Tu further discloses wherein the resource cost is associated with a relation between an amount of signaling resources 
Consider claim 37 in view of claim 36 above. Ray further discloses wherein the restriction criterion comprises a cell load being higher than a cell load threshold (see pars. 0008 and 0033). The motivation would have been in order to take into account constant network changes when deciding a handover (see par. 0033).
Consider claim 38 in view of claim 35 above. Ray further discloses wherein the performance gain is associated with an estimated time between an event for uplink triggered cell handover of a wireless communication device served by the network node and an event for downlink triggered cell handover of the wireless communication device (see par. 0010). The motivation would have been in order to take into account constant network changes when deciding a handover (see par. 0033).
Consider claim 39 in view of claim 38 above. Ray further discloses wherein the restriction criterion comprises an uplink channel performance metric being higher than a performance comparison threshold, wherein the performance comparison threshold is equal to or larger than a downlink channel performance metric (see pars. 0008 and 0049). The motivation would have been in order to take into account constant network changes when deciding a handover (see par. 0033).
Consider claim 40 in view of claim 34 above. Tu further discloses wherein the controller is configured to dynamically restrict the application of the uplink triggered cell handover for one or more specific wireless communication devices served by the network node (see pars. 0027 - 0030).
claim 41 in view of claim 40 above. Ray further discloses wherein the performance gain is associated with an estimated time between an event for uplink triggered cell handover of the specific wireless communication device and an event for downlink triggered cell handover of the specific wireless communication device (see par. 0010). The motivation would have been in order to take into account constant network changes when deciding a handover (see par. 0033).

9.	Claims 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Ray as applied to claims 24 and 34 above, and further in view of Hsu; Chia-Chun et al. (US 20150009815 A1), hereafter “Hsu.” 
	Consider claim 32 in view of claim 24 above. Tu, as modified by Ray, discloses all the limitations that this claim depends upon, but does not particularly refer to the following limitations, as taught by Hsu, in analogous art; wherein the restriction criterion comprises a speed of the specific wireless communication device being higher than a speed threshold (see par. 0054).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tu, as modified by Ray and have it include the teachings of Hsu. The motivation would have been to reliably perform handover when user equipment are moving a rapid speed (see par. 0054). 
Conclusion 
10.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The following prior art is made of record and not relied upon, but is considered pertinent to applicant's disclosure: 
Anchan; Kirankumar Bhoja et al. (US 20100323749 A1) discloses an apparatus receiving information indicating a potential handoff for another apparatus in 
Lee; Jin et al. (US 20160302128 A1) discloses performing a handover in a mobile communication system, which is capable of independently performing an uplink handover and a downlink handover.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 10, 2021